Citation Nr: 1540584	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  11-00 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for brain hematoma.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel


INTRODUCTION

The Veteran served on active duty from November 1983 to February 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in a March 2013 video conference hearing; a transcript of the hearing is associated with the claims file.  

This matter was previously before the Board in August 2014 when it was remanded for additional development.  


FINDING OF FACT

The Veteran's brain hematoma was not manifested in service or in her first post-service year, and his not shown to be otherwise directly related to her service; the preponderance of the evidence is against a finding that the brain hematoma was caused or aggravated by her service-connected headaches and medication to treat her headaches.  


CONCLUSION OF LAW

Service connection for a brain hematoma, including as secondary to service-connected headaches, is not warranted.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).  




REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

VA's duty to notify was satisfied by way of a January 2010 letter that was sent prior to the initial RO decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claims, and of her and VA's respective duties for obtaining evidence.  The Board finds that the notification requirements have been satisfied as to both timing and content as to the Veteran's claim.  The letter also provided notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded, in accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  A December 2014 supplemental statement of the case readjudicated the matter after the Veteran and her representative had opportunity to respond.  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (discussing the rule of prejudicial error).  
VA also has a duty to assist the Veteran in the development of her claim.  The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, post-service treatment records, and VA examination reports.  In August 2014, the Board remanded this matter, in part, to secure outstanding VA treatment records.  

The RO also arranged for VA examinations for the disability on appeal.  A review of the examination reports shows that the December 2014 VA examination report contains sufficient clinical findings and discussion of the history and features of the disability to constitute medical evidence adequate for purposes of this appeal.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In addition, neither the Veteran nor her representative asserts that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate the claim, and avenues through which she might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

B. Legal Criteria, Factual Background, and Analysis

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Additionally, service connection may be established on a secondary basis for a disability that is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

In making all determinations, the Board must fully consider the lay assertions of record.  A lay person is competent to report on the onset and recurrence of his symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran's service treatment records show that in January 1984, she was involved in a motor vehicle accident and lost consciousness.  January 1984 skull x-rays were found to be within normal limits.  
On December 1992 VA neurologic examination, the Veteran reported experiencing headaches since the motor vehicle accident in January 1984.  The examiner indicated that there was no tumor present and there was no reason based on the Veteran's history to suspect there was a neoplasm.  

Post-service treatment records also include a July 2008 VA treatment report that noted an MRI/MRA was performed regarding the Veteran's complaints of headaches and were found to be normal.  In March 2009, the Veteran went to the emergency room for complaints of being dizzy when she walks and worsened headache pain for several days.  She indicated she tried several medications, including Tylenol and Ibuprofen, but could not resolve her headache.  March 2009 CT of the head revealed a stable right parasagittal posterior parietal hematoma.  She was given medication to help reduce her edema and to help alleviate the headache.  In an April 2009 private treatment report, it was noted the Veteran was seen at the hospital with a right parietal occipital intracranial hematoma with minimal mass effect.  She was complaining of headaches but was discharged home because of her normal clinical course.  It was noted that she was on various medications, including Tylenol.  April 2009 MRI of the brain revealed a resolving right parietal lobe parenchymal hematoma.  October 2009 MRI of the brain revealed an old, healed right parietal hemorrhage.  

On March 2010 VA examination, it was noted that the change in the Veteran's headache pattern in 2009 was at the same time of the abnormal MRI findings of the brain.  In regards to whether the Veteran's brain hematoma was related to her in-service injury, the examiner opined that he could not resolve the issue without resorting to mere speculation since he did not have imaging studies "after or later on after the [in-service injury]."  

October 2011 VA MRI of the brain revealed a persistent region of decreased gradient echo signal in the right posterior parietal parasagittal lobe likely representing a chronic hematoma.  

At the March 2013 video conference hearing, the Veteran testified that she believed that her brain hematoma was produced in the January 1984 motor vehicle accident.  Alternatively, she contended that the ibuprofen she took for her headaches caused or worsened her hematoma.  

On December 2014 VA examination, after review of the Veteran's claims file, including the various MRI's of the brain, the examiner opined that the most likely etiology for the Veteran's brain hematoma was nontraumatic intracerebral hemorrhage.  Citing medical literature, the examiner noted that the first episode occurred with no trauma around the time of the event (i.e., in March 2009), and previous neuroimaging was negative for hemorrhage and after the head injury in service.  Had the hemorrhage been due to the head trauma from the accident in service in January 1984, the examiner opined that the area of the hemorrhage would have been seen prior to March 2009.  Therefore, it was less likely as not that the Veteran's brain hematoma was related to or had its onset in service, including the documented in-service head injury from a motor vehicle accident.  

In addition, the examiner noted that the Veteran was taking aspirin and ibuprofen at the time of her cerebral hemorrhage, and it is best to stop these medications in the setting of an acute cerebral hemorrhage.  However, as she has since continued to take such medication, it was not indicated that this worsened the condition, and neither the examiner nor any other probative source gave an indication the medication was the cause of the hemorrhage.  He went on to note that the medical literature does not support the notion that headaches would affect a cerebral hemorrhage in any way.  Therefore, it was concluded it was less likely as not that the Veteran's brain hematoma was caused or aggravated by her service-connected headaches and medication used to treat the headaches.  

On review of the evidence above, the Board notes that at the outset that the Veteran is shown to have complained of headaches during service.  However, the Board finds that a brain hematoma did not manifest during service as there is no evidence of such during service, including January 1984 skull x-rays that were within normal limits.  

Post-service, the only evidence relating the Veteran's brain hematoma to service is her lay statements and testimony.  To the extent the Veteran contends that she had the brain hematoma during service because she has experienced headaches since the in-service head injury, the Board finds that the lay statements are of limited probative value.  As noted above, it is conceded that the Veteran had complaints of headaches during service following a head injury from a motor vehicle accident.  It is also conceded that the Veteran has reported she experienced headaches since service.  Whether the Veteran's head injury during service and her complaints post-service of headaches and current evidence of a brain hematoma are related is a matter that requires medical expertise to determine.  The Veteran has not indicated she has the requisite medical expertise to provide such an opinion, and in fact, there is no evidence she does have this expertise.  No medical professional has ever suggested that the Veteran's brain hematoma was related to her military service, to include the conceded head injury and complaints of headaches during service, and the Veteran has not presented or identified the existence of any such medical evidence or opinion.  Hence, the Board finds the Veteran's statements are of limited probative value.  

While the Veteran is competent to report that she had headaches, particularly since the documented head injury during service, she is not competent to diagnose a brain hematoma, a diagnosis that is based on the results of extensive diagnostic testing and radiographic imaging, or opine as to the etiology of the disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Thus, the Veteran's assertions are not competent or sufficient.  The Board also finds significant that in July 2008, it was found that MRI/MRA testing of the brain was normal, revealing no evidence of a brain hematoma.  Thus, while it is conceded that there were complaints of headaches during service and a documented head injury, there was no evidence of a brain hematoma until approximately 25 years after service.  The matter of a nexus between the Veteran's active service and her current brain hematoma is a question that is beyond lay observation.  Without medical evidence of a nexus between a claimed disease or injury incurred in service and the present disease or injury, service connection cannot be granted on a direct basis.  The only competent medical evidence of record that directly addressed the etiology of the Veteran's brain hematoma is that of the December 2014 VA examination opinion which was adverse.  This adverse opinion, together with the lack of supporting medical nexus opinion, leaves the preponderance of the evidence against the Veteran's claim.  

To the extent the Veteran has expressed that her brain hematoma is secondary to her service-connected headaches and medication prescribed for her service-connected headaches, no competent evidence supports that theory of entitlement and the December 2014 examiner considered that connection unlikely.  That examiner's opinion was provided after a review of the Veteran's claims file and he is professionally competent to opine on the matter.  On this basis, the Board finds that the December 2014 VA examination opinion is the most probative evidence of record, and is against the Veteran's claim for service connection for a brain hematoma.  

The weight of the competent medical evidence demonstrates that the Veteran's brain hematoma began many years after her active service, and was not caused by any incident of service, to include as secondary to her service-connected headaches or medication to treat the headaches.  The Board thus finds that the preponderance of the evidence is against her claim for service connection for a brain hematoma.  


ORDER

Service connection for a brain hematoma is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


